To Our Shareholders, Customers, and Friends: It is my pleasure to present to you River Valley Bancorp’s thirteenth Annual Report to Shareholders covering the year ending December 31, 2008. It would seem that the national economic environment has become less of a current event and more of a painful period in history. A year ago most predicted a mild recession and a robust recovery. Now, even the most optimistic revelers speak in hushed whispers of hopes for a recovery late in 2009. The most pessimistic use words not uttered in nearly 80 years. And yet as history teaches us, generally, nothing is as good or bad as it seems on the surface. Bad will always be with us, but more importantly, good can be found in more places than not. Under “normal” circumstances, 2008 might have been considered a “good” year for your Corporation, however, given the national economic landscape, “outstanding” might be a more appropriate word choice. The financial results reflected success across a number of key performance indicators. Profitability, asset size, loan growth, deposit growth, and delinquency all showed substantial improvement.
